 

Exhibit 10-24

 

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT WAS OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE
24b-2, PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
OMITTED INFORMATION WAS REPLACED WITH ASTERISKS.

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED LOAN AGREEMENT

 

dated as of

 

February 6, 2003

 

between

 

HORIZON NAVIGATION, INC.

 

as Borrower

 

and

 

COBRA ELECTRONICS CORPORATION

 

as Lender

 

--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

             

Page

--------------------------------------------------------------------------------

ARTICLE  I

             

DEFINITIONS

  

1

   

1.01.

  

Certain Defined Terms

  

1

   

1.02.

  

Computation of Time Periods

  

7

   

1.03.

  

Accounting Terms

  

7

   

1.04.

  

Other Definitional Provisions

  

7

   

1.05.

  

Other Terms

  

7

ARTICLE II

             

AMOUNTS AND TERMS OF LOANS

  

7

   

2.01.

  

Term Loan Facility

  

7

   

2.02.

  

Use of Proceeds

  

8

   

2.03.

  

Issuance of Warrants

  

9

   

2.04.

  

SUBORDINATION

  

10

ARTICLE III

             

PAYMENTS AND PREPAYMENTS

  

10

   

3.01.

  

Voluntary Prepayments

  

10

   

3.02.

  

Time of Payments and Computations

  

10

   

3.03.

  

Payment on Non-Business Days

  

10

   

3.04.

  

No Setoff; Payments Free and Clear of Taxes

  

10

ARTICLE IV

             

INTEREST

  

11

   

4.01.

  

Interest on Loans

  

11

ARTICLE V

             

CONDITIONS TO MAKING LOANS

  

12

   

5.01.

  

Conditions Precedent to Loans

  

12

ARTICLE VI

             

REPRESENTATIONS AND WARRANTIES

  

13

   

6.01.

  

Representations and Warranties of the Borrower

  

13

ARTICLE  VII

             

REPORTING COVENANTS

  

15

   

7.01.

  

Compliance with Requests

  

15

   

7.02.

  

Financial Deliveries

  

15

   

7.03.

  

Events of Default

  

16

   

7.04.

  

Lawsuits

  

16

   

7.05.

  

Insurance

  

16

 

i



--------------------------------------------------------------------------------

             

Page

--------------------------------------------------------------------------------

ARTICLE  VIII

             

AFFIRMATIVE COVENANTS

  

17

   

8.01.

  

Corporate Existence, Etc.

  

17

   

8.02.

  

Corporate Powers; Conduct of Business, Etc.

  

17

   

8.03.

  

Compliance with Laws, Etc.

  

17

   

8.04.

  

Insurance

  

17

   

8.05.

  

Maintenance of Properties

  

17

   

8.06.

  

Inspection

  

17

   

8.07.

  

Reservation of Borrower Common Stock Issuable Upon Exercise of Warrants

  

17

 

ARTICLE IX

             

NEGATIVE COVENANTS

  

18

   

9.01.

  

Indebtedness

  

18

   

9.02.

  

Sales of Assets

  

18

   

9.03.

  

Liens

  

18

   

9.04.

  

Capital Expenditures

  

18

   

9.05.

  

Restricted Junior Payments

  

18

   

9.06.

  

Restriction on Fundamental Changes

  

18

   

9.07.

  

Transactions with Affiliates

  

19

   

9.08.

  

Securities Activities

  

19

   

9.09.

  

Modification of Visteon Agreements

  

19

 

ARTICLE X

             

EVENTS OF DEFAULT

  

19

   

10.01.

  

Events of Default

  

19

   

10.02.

  

Rights and Remedies

  

21

 

ARTICLE XI

             

MISCELLANEOUS

  

22

   

11.01.

  

Amendments, Etc.

  

22

   

11.02.

  

Right of Setoff

  

22

   

11.03.

  

Notices, Etc.

  

22

   

11.04.

  

No Waiver; Remedies

  

22

   

11.05.

  

Costs, Expenses, Taxes and Indemnification

  

22

   

11.06.

  

Binding Effect

  

23

   

11.07.

  

Governing Law; Consent to Jurisdiction

  

23

   

11.08.

  

WAIVER OF JURY TRIAL; WAIVER OF DAMAGES

  

24

 

EXHIBIT A  –

  

Form of Callable Warrant

    

EXHIBIT B  –

  

Form of Non-Callable Warrant

    

EXHIBIT C  –

  

Form of Security Agreement

    

EXHIBIT D  –

  

Form of Loan Note

    

EXHIBIT E  –

  

Form of PIK Note

    

 

SCHEDULE 6.01(e)  –  Capital Stock

    

SCHEDULE 9.01  –  Existing Indebtedness

    

SCHEDULE 9.03  –  Existing Liens

    

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED LOAN AGREEMENT

 

This Amended and Restated LOAN AGREEMENT dated as of February 6, 2003 (as
amended, supplemented or otherwise modified from time to time, this “Agreement”)
is entered into between Horizon Navigation, Inc., a California corporation (the
“Borrower”), and Cobra Electronics Corporation, a Delaware corporation (the
“Lender”).

 

PRELIMINARY STATEMENT

 

The Borrower and the Lender have entered into that certain Loan Agreement dated
as of January 8, 2003 and now desire to amend and restate said Loan Agreement in
its entirety as set forth herein.

 

ACCORDINGLY, the Borrower and the Lender hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.01.    Certain Defined Terms.  In addition to the terms defined above, the
following terms used herein shall have the following meanings, applicable both
to the singular and the plural forms of the terms defined:

 

“Agreement” has the meaning ascribed to such term in the preamble.

 

“Average Principal Balance” means the average amount of aggregate principal
outstanding on all Loans and the PIK Note during the period from the date of
funding of the initial Loan hereunder until the date of exercise of the Warrant
Call.

 

“Borrower” has the meaning ascribed to such term in the preamble.

 

“Borrower Common Stock” means the common stock of the Borrower.

 

“Budget” means the annual budget of the Borrower approved by the Board of
Directors of the Borrower and by the Lender pursuant to the Stockholders
Agreement dated as of January 8, 2003 among the Borrower, the Lender and the
stockholders signatory thereto.

 

“Business Day” means a day which is not a Saturday or Sunday or a legal holiday
and on which banks are not required or permitted by law or other governmental
action to close in Chicago, Illinois or San Francisco, California.

 

“Callable Warrant” means a Warrant in the form attached hereto as Exhibit A.

 

“Call Termination Date” means, with respect to any Callable Warrant, the
earliest of (i) the date on which a Change of Control occurs, (ii) the date on
which the Lender accelerates the payment of all unpaid principal amount of, and
all accrued interest on, all of the Obligations pursuant to Section 10.02(a)
upon the occurrence of an Event of Default described in Section 10.01(e),
10.01(f),
10.01(h) or 10.01(j), (iii) ninety (90) days following the date on which the



--------------------------------------------------------------------------------

Lender accelerates the payment of all unpaid principal amount of, and all
accrued interest on, all of the Obligations pursuant to Section 10.02(a) upon
the occurrence of any Event of Default other than an Event of Default described
in Section 10.01(e), 10.01(f), 10.01(h) or 10.01(j) and (iv) the two year
anniversary of the date of issuance of such Callable Warrant.

 

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

 

“Capital Stock”, with respect to any Person, means any capital stock of such
Person, regardless of class or designation, and all warrants, options, purchase
rights, conversion or exchange rights, voting rights, calls or claims of any
character with respect thereto.

 

“Change of Control” means (i) any sale, lease, exchange, transfer or other
disposition (in one transaction or a series of related transactions) of all or
substantially all of the assets of the Borrower, (ii) any Person or group of
related Persons for purposes of Section 13(d) of the Exchange Act, other than
Laura White or the Lender, becomes the owner, directly or indirectly,
beneficially or of record, of more than 50% of the Outstanding Voting Power,
(iii) Laura White ceases to be the president and chief executive officer of the
Borrower at any time prior to January 1, 2006 or (iv) more than four (4) of the
Key Employees ceases to be employed by the Borrower during any eight-month
period.

 

“Collateral” means all property and interests in property now owned or hereafter
acquired by the Borrower upon which a Lien is granted under any of the Loan
Documents.

 

“Commitment Amount” has the meaning specified in Section 2.01(a).

 

“Commitment Period” has the meaning specified in Section 2.01(a).

 

“Constituent Documents” means, with respect to any entity, (i) the
articles/certificate of incorporation (or the equivalent organizational
documents) of such entity, (ii) the by-laws (or the equivalent governing
documents) of such entity and (iii) any document setting forth the designation,
amount and/or relative rights, limitations and preferences of any class or
series of such entity’s Capital Stock.

 

“Convertible Securities” means any warrants, options or rights to acquire shares
of Borrower Common Stock or securities convertible into or exchangeable for
shares of Borrower Common Stock.

 

“Customary Permitted Liens” means Liens

 

(i)    with respect to the payment of taxes, assessments or governmental charges
in all cases which are not yet due or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves or other
appropriate provisions are being maintained in accordance with GAAP;

 

(ii)    of landlords arising by statute and Liens of suppliers, mechanics,
carriers, materialmen, repairmen, warehousemen or workmen and other Liens
imposed by law

 

2



--------------------------------------------------------------------------------

created in the ordinary course of business for amounts not yet due or which are
being contested in good faith by appropriate proceedings and with respect to
which adequate reserves, bonds or other appropriate provisions are being
maintained in accordance with GAAP;

 

(iii)    incurred or deposits made in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other types of
social security benefits or to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of borrowed money), surety, appeal,
customs and performance bonds; or

 

(iv)    arising with respect to zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar charges or encumbrances on the use of real property which do
not materially interfere with the ordinary conduct of the business of the
Borrower.

 

“Default” means an event which, with the giving of notice or the lapse of time,
or both, would constitute an Event of Default.

 

“Development Agreement” means the Development and License Agreement dated as of
January 8, 2003 between the Borrower and the Lender.

 

“Dollars” or “$” means the lawful money of the United States.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Event of Default” means any of the occurrences set forth in Section 10.01 after
the expiration of any applicable grace period and the giving of any applicable
notice, in each case as expressly provided in Section 10.01.

 

“Financial Statements” has the meaning specified in Section 7.02(a).

 

“Fiscal Year” means the fiscal year of the Borrower ending on December 31 of
each year.

 

“GAAP” means United States generally accepted accounting principles set forth in
the opinions and pronouncements of the Accounting Principles Board, the American
Institute of Certified Public Accountants and the Financial Accounting Standards
Board or in such other statements by such other entity as may be in general use
by significant segments of the accounting profession as in effect on the date
hereof.

 

“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

 

“Indebtedness” means, as applied to any Person, at any time, (a) all
indebtedness, obligations or other liabilities of such Person (i) for borrowed
money or evidenced by debt securities, debentures, acceptances, notes or other
similar instruments, and any accrued interest, fees and charges relating
thereto, (ii) under profit payment agreements or in respect of obligations to
redeem, repurchase or exchange any Securities of such Person or to pay dividends

 

3



--------------------------------------------------------------------------------

in respect of any Securities, (iii) with respect to letters of credit issued for
such Person’s account, (iv) to pay the deferred purchase price of property or
services, except accounts payable and accrued expenses arising in the ordinary
course of business, or (v) in respect of Capital Leases; (b) all indebtedness,
obligations or other liabilities of others secured by a Lien on any property of
such Person, whether or not such indebtedness, obligations or liabilities are
assumed by such Person, all as of such time; and (c) all indebtedness,
obligations or other liabilities of such Person in respect of interest rate
contracts and foreign exchange agreements, net of liabilities owed to such
Person by the counterparties thereon.

 

“Indemnified Liabilities” has the meaning specified in Section 11.05.

 

“Indemnified Person” has the meaning specified in Section 11.05.

 

“Key Employees” means *** and, on and after January 1, 2006, ***.

 

“Lender” has the meaning ascribed to such term in the preamble.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
conditional sale agreement, deposit arrangement, security interest, encumbrance,
lien (statutory or other), preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever in respect of any
property of a Person, whether granted voluntarily or imposed by law, and
includes the interest of a lessor under a Capital Lease or under any financing
lease having substantially the same economic effect as any of the foregoing and
the filing of any financing statement or similar notice, naming the owner of
such property as debtor, under the Uniform Commercial Code or other comparable
law of any jurisdiction.

 

“Loan Documents” means this Agreement, the Security Agreement, the Notes, the
documents executed or delivered pursuant to Section 5.01, and all other
instruments and agreements between the Borrower and the Lender, in each case
delivered to the Lender pursuant to or in connection with the transactions
contemplated hereby.

 

“Loan Note” has the meaning specified in Section 2.01(c).

 

“Loan Premium Amount” means such amount as is required to be added to the
aggregate amount of interest paid on all Loans and the PIK Note hereunder so
that the Lender receives an annualized return of ***% on the Average Principal
Balance for the period from the date of funding of the first Loan hereunder
through the date of exercise of the Warrant Call.

 

“Loans” has the meaning specified in Section 2.01(a).

 

“Margin Stock” means “margin stock” as such term is defined in Regulation U.

 

“Maturity Date” means December 31, 2005.

 

“Material Adverse Effect” means a material adverse effect upon (i) the business,
condition (financial or otherwise), operations, performance, assets or prospects
of the Borrower, (ii) the ability of the Borrower to perform any of its material
obligations under the Loan Documents or (iii) the ability of the Lender to
enforce the Loan Documents.

 

4



--------------------------------------------------------------------------------

 

“Non-Callable Warrant” means a Warrant in the form attached hereto as Exhibit B.

 

“Notes” means the Loan Note and the PIK Note.

 

“Obligations” means all Loans, advances, debts, liabilities, obligations,
reimbursement obligations, covenants and duties owing by the Borrower to the
Lender, any affiliate of the Lender, or any Person entitled to indemnification
pursuant hereto, of any kind or nature, present or future, pursuant to or in
connection with the Loan Documents, whether or not evidenced by any note,
guaranty or other instrument, whether or not for the payment of money, whether
arising by reason of an extension of credit, loan, guaranty, indemnification or
in any other manner, whether direct or indirect, absolute or contingent, due or
to become due, now existing or hereafter arising and however acquired. The term
includes, without limitation, all principal, interest, charges, expenses, fees,
reasonable attorneys’ fees and disbursements and any other sum chargeable to the
Borrower hereunder or under any other Loan Document.

 

“Officer’s Certificate” means a certificate executed on behalf of the Borrower
by the President of the Company.

 

“Outstanding Borrower Common Stock” means the number of shares of Borrower
Common Stock outstanding on the date of issuance of a Warrant, assuming the
conversion or exercise of all Convertible Securities other than the outstanding
Warrants.

 

“Outstanding Voting Power” means Securities or other interests of the Company
having voting power for election of directors of the Company.

 

“Person” means any natural person, corporation, limited partnership, limited
liability company, general partnership, joint stock company, joint venture,
association, company, trust, bank, trust company, land trust, business trust or
other organization, whether or not a legal entity, and any Governmental
Authority.

 

“PIK Advance” has the meaning specified in Section 4.01(b).

 

“PIK Note” has the meaning specified in Section 4.01(b).

 

“Prime Rate” means LaSalle Bank National Association’s publicly announced prime
rate (which is not intended to be such bank’s lowest or most favorable rate in
effect at any time) in effect from time to time.

 

“Regulation U” means Regulation U of the Federal Reserve Board as in effect from
time to time.

 

“Requirements of Law” means, as to any Person, the Constituent Documents of such
Person, and any law, rule or regulation, or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of the
Borrower now or hereafter

 

5



--------------------------------------------------------------------------------

outstanding, except a dividend payable solely in shares of that class of stock,
(ii) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
Capital Stock of the Borrower now or hereafter outstanding, (iii) any payment or
prepayment of principal of, premium, if any, or interest, fees or other charges
on or with respect to, and any redemption, purchase, retirement, defeasance,
sinking fund or similar payment and any claim for rescission with respect to,
any Indebtedness that is subordinated to the Obligations, (iv) any payment made
to redeem, purchase, repurchase or retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
Capital Stock of the Borrower now or hereafter outstanding, except for the
repurchase of shares of Borrower Common Stock by the Borrower pursuant to
Section 4.1 of one or more of the Stock Purchase Agreements and (v) any
investment in, loan to, or issuing of a guarantee on behalf of any Person.

 

“Securities” means any stock, shares, voting trust certificates, bonds,
debentures, notes or other evidences of indebtedness, secured or unsecured,
convertible, subordinated or otherwise, or any certificates of interest, shares,
or participation in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire any of the
foregoing, but shall not include any evidence of the Obligations.

 

“Security Agreement” means the Pledge and Security Agreement between the
Borrower and the Lender substantially in the form attached hereto as Exhibit C,
as the same may be amended, restated or otherwise modified from time to time.

 

“Stock Purchase Agreements” means those certain Stock Purchase Agreements
entered into in June, July and August, 2002 between the Borrower and
stockholders of the Borrower in connection with the formation and initial
capitalization of the Borrower.

 

“Uniform Commercial Code” means the Uniform Commercial Code as enacted in the
State of Illinois, as it may be amended from time to time.

 

“Visteon” means Visteon Technologies, LLC, a Delaware limited liability company,
and its successors and assigns.

 

“Visteon Agreements” means the Visteon Note and the Visteon Purchase Agreement.

 

“Visteon Note” means the Second Amended and Restated Promissory Note dated
February 6, 2003 in the original principal amount of $418,194.45 executed by the
Borrower in favor of Visteon, as the same may be amended, restated or otherwise
modified from time to time as permitted hereby.

 

“Visteon Purchase Agreement” means the Asset Purchase Agreement dated as of
April 16, 2002, as amended through the date hereof, between the Borrower and
Visteon, as the same may be amended, restated or otherwise modified from time to
time as permitted hereby.

 

“Warrant Call” has the meaning specified in Section 2.03(c).

 

6



--------------------------------------------------------------------------------

“Warrants” means a warrant to purchase shares of Borrower Common Stock at an
exercise price of $.01 per share issued to the Lender hereunder that is either a
Callable Warrant or a Non-Callable Warrant.

 

1.02.     Computation of Time Periods.  In this Agreement, in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding”. Periods of days referred to in this Agreement shall be counted in
calendar days unless Business Days are expressly prescribed. Any period
determined hereunder by reference to (a) a month or months, quarter or quarters
or year or years shall end on the day in the relevant calendar month, calendar
quarter or calendar year, if applicable, immediately preceding the date
numerically corresponding to the first day of such period and (b) a fiscal month
or months, a fiscal quarter or quarters or a fiscal year or years shall end on
the day in the relevant fiscal month, fiscal quarter or fiscal year, if
applicable, immediately preceding the date numerically corresponding to the
first day of such period.

 

1.03.    Accounting Terms.  For purposes of this Agreement, all accounting terms
not otherwise defined herein shall have the meanings assigned to them in
conformity with GAAP.

 

1.04.    Other Definitional Provisions.  References to “Articles”, “Sections”,
“subsections”, “Schedules” and “Exhibits” shall be to Articles, Sections,
subsections, Schedules and Exhibits, respectively, of this Agreement unless
otherwise specifically provided. The words “hereof”, “herein”, and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.

 

1.05.    Other Terms.  All other terms contained herein shall, unless the
context indicates otherwise, have the meanings assigned to such terms by the
Uniform Commercial Code to the extent the same are defined therein.

 

ARTICLE II

AMOUNTS AND TERMS OF LOANS

 

2.01.    Term Loan Facility.

 

(a)    Loans.  Subject to the terms and conditions set forth herein, from the
date hereof until the Maturity Date, the Borrower may request that the Lender
make one or more secured term loans to the Borrower in Dollars, and the Lender
may make, in its sole and absolute discretion, or shall make in accordance with
the following sentence, such loans to the Borrower (the “Loans”) in the
aggregate principal amount of up to Six Million Dollars ($6,000,000). Subject to
the terms and conditions set forth herein, from the date hereof until the
earlier of (i) the date of the termination of the Development Agreement in
accordance with its terms and (ii) December 31, 2003 (the “Commitment Period”)
the Lender agrees to make Loans to the Borrower in an aggregate principal amount
of up to Two Million Dollars ($2,000,000) (the “Commitment Amount”). The
cumulative aggregate principal amount of Loans, whether committed or
discretionary, made by the Lender to the Borrower shall not in any event exceed
the amount set forth below with respect to each calendar year during the term of
this Agreement:

 

7



--------------------------------------------------------------------------------

 

Calendar Year

--------------------------------------------------------------------------------

    

Cumulative Aggregate Principal Amount

--------------------------------------------------------------------------------

2003

    

$

2,000,000

2004

    

$

4,000,000

2005

    

$

6,000,000

 

Principal amounts of the Loans prepaid may not be reborrowed, and the cumulative
amounts set forth above shall be reduced accordingly in the event of any such
prepayment. The cumulative amounts set forth above shall not be affected by any
prepayment of the PIK Note.

 

(b)    Making the Loans.  The Borrower shall give the Lender at least ten (10)
Business Days’ prior written notice of its request for each Loan hereunder. The
Lender shall, if the Loan is to be made within the Commitment Period and will
not cause the cumulative aggregate principal amount of Loans to exceed the
Commitment Amount and all other terms and conditions set forth herein are
satisfied, and otherwise may, in its sole and absolute discretion, make the
requested Loan available to the Borrower on the date specified in such notice by
wire transfer of same day funds to the Borrower’s account at Union Bank of
California, ABA No. 122000496, Account Name: Horizon Navigation, Inc., Account
No. 1380013920. Loans may be requested in a minimum principal amount of $250,000
or any integral multiple of $50,000 in excess thereof. The initial Loan shall be
funded under this Agreement as of February 18, 2003 in the principal amount of
$350,000.

 

(c)    Note.  The Loans shall be evidenced by a promissory note in the form
attached hereto as Exhibit D (the “Loan Note”).

 

(d)    Repayment of the Loans.  The outstanding principal amount of all Loans
and all PIK Advances, together with all accrued and unpaid interest thereon, and
all other Obligations under the Loan Documents shall be due and payable on the
Maturity Date.

 

(e)    Loan to Pay Visteon Agreements.  At any time when a Default (as defined
in the Visteon Note) has occurred and is continuing, the Lender shall have the
right, but not the obligation, to make a Loan to the Borrower, notwithstanding
the absence of a request by the Borrower therefor, in a principal amount equal
to the sum of (i) the amount required to repay the Visteon Note in full and (ii)
the amount required to satisfy in full the Borrower’s obligations under the
Visteon Purchase Agreement, and to pay the proceeds of such Loan directly to
Visteon in satisfaction thereof. Such Loan shall be deemed to be a Loan for all
purposes of this Agreement, including, without limitation, Section 2.03, except
that such Loan may be made by the Lender notwithstanding the limitations on the
cumulative aggregate principal amount of the Loans set forth in Section 2.01(a)
with respect to calendar years 2003 and 2004, so long as the cumulative
aggregate principal amount of the Loans in no event exceeds $6,000,000.

 

2.02.    Use of Proceeds.  The proceeds of the Loans shall be used to provide
working capital for the continuing operations of the Borrower and for the
Borrower’s general corporate purposes; provided, however, that proceeds of the
Loans shall not be used for the repurchase of

 

8



--------------------------------------------------------------------------------

shares of Borrower Common Stock by the Borrower pursuant to any of the Stock
Purchase Agreements.

 

2.03.    Issuance of Warrants.  (a) In connection with each $*** increment (or
part thereof) of aggregate principal amount of borrowings hereunder, the
Borrower shall issue to the Lender Warrants to purchase an aggregate of ***% of
the Outstanding Borrower Common Stock (divided among Callable Warrants and
Non-Callable Warrants as set forth below) at an exercise price of $.01 per share
(a “Warrant Issuance”). A Warrant Issuance shall occur upon the funding of the
initial Loan hereunder in an amount up to $*** and upon the funding of any
additional Loan that increases the aggregate principal amount borrowed pursuant
to Loans hereunder (whether or not subsequently repaid) to an amount equal to or
in excess of the next multiple of $*** in excess of $*** (each increase in the
aggregate amount borrowed hereunder to an additional multiple of $*** in excess
of $*** is referred to herein as a “Warrant Issuance Threshold”). With respect
to any Loan that causes the aggregate principal amount of borrowings hereunder
to meet or exceed more than one Warrant Issuance Threshold, there shall be a
Warrant Issuance for each Warrant Issuance Threshold met or exceeded as a result
of such Loan. Any addition of accrued and unpaid interest on any Loan or the PIK
Note to the principal amount outstanding pursuant to the terms of this Agreement
shall be taken into account in determining the aggregate amount borrowed
hereunder for purposes of determining whether a Warrant Issuance Threshold has
been reached, and any such addition which causes a Warrant Issuance Threshold to
be reached shall result in a Warrant Issuance hereunder.

 

(b)    With respect to each of the first four Warrant Issuances hereunder, the
Borrower shall issue Callable Warrants to purchase ***% (rounded to the next
closest share) of the Outstanding Borrower Common Stock and Non-Callable
Warrants to purchase ***% (rounded to the next closest share) of the Outstanding
Borrower Common Stock. With respect to the fifth through eight Warrant Issuances
hereunder, the Borrower shall issue Callable Warrants to purchase ***% (rounded
to the next closest share) of the Outstanding Borrower Common Stock and
Non-Callable Warrants to purchase ***% (rounded to the next closest share) of
the Outstanding Borrower Common Stock. With respect to each Warrant Issuance
after the eighth Warrant Issuance, the Borrower shall issue Non-Callable
Warrants to purchase ***% of the Outstanding Borrower Common Stock. For
illustration purposes only, if the maximum amounts that are permitted to be
borrowed hereunder are borrowed (subject, as applicable, to the Lender’s sole
and absolute discretion) in a series of Loans with each Loan being in the
maximum permitted principal amount and no PIK Advances are made in respect of
accrued interest on Loans hereunder, Warrants would be issued as follows: (i)
upon funding of the initial Loan of $*** the Borrower would issue to the Lender
a Callable Warrant to purchase ***% of the Outstanding Borrower Common Stock and
a Non-Callable Warrant to purchase ***% of the Outstanding Borrower Common
Stock; (ii) upon funding of the next Loan of $*** (which would give rise to ***
Warrant Issuances), the Borrower would issue to the Lender *** Callable Warrants
each to purchase ***% of the Outstanding Borrower Common Stock and ***
Non-Callable Warrants each to purchase ***% of the Outstanding Borrower Common
Stock; (iii) upon funding of the next Loan of $*** (which would give rise to ***
Warrant Issuances), the Borrower would issue to the Lender *** Callable Warrants
each to purchase ***% of the Outstanding Borrower Common Stock and ***
Non-Callable Warrants each to purchase ***% of the Outstanding Borrower Common
Stock; and (iv) upon funding of the next Loan of $***

 

9



--------------------------------------------------------------------------------

(which would give rise to *** Warrant Issuances), the Borrower would issue to
the Lender *** Non-Callable Warrants each to purchase ***% of the Outstanding
Borrower Common Stock.

 

(c)    The Borrower may at its option terminate all outstanding Callable
Warrants that have not yet reached their respective Call Termination Dates (the
“Warrant Call”) by (i) delivering written notice to the Lender, (ii) paying all
amounts of unpaid principal and accrued interest outstanding on all Loans made
hereunder and on the PIK Note issued hereunder and (iii) paying to the Lender
the Loan Premium Amount. Upon the exercise of the Warrant Call, the Lender shall
promptly return to the Borrower for cancellation all Callable Warrants that have
been terminated pursuant to the Warrant Call. Any Callable Warrants that are not
terminated by the Warrant Call because such Warrant Call occurs after the
respective Call Termination Dates applicable to such Callable Warrants shall
remain exercisable pursuant to their respective terms after the Warrant Call.
After the exercise of the Warrant Call there shall be no additional Loans
hereunder.

 

2.04.    SUBORDINATION.  THE INDEBTEDNESS PROVIDED FOR HEREBY AND EVIDENCED BY
THE NOTES IS SUBORDINATED TO THE PRIOR PAYMENT IN CASH IN FULL OF THE SENIOR
INDEBTEDNESS (AS DEFINED IN THE SUBORDINATION AGREEMENT DATED AS OF FEBRUARY 6,
2003 AMONG THE LENDER, THE BORROWER, VISTEON GLOBAL TECHNOLOGIES, INC. AND
VISTEON) PURSUANT TO, AND TO THE EXTENT PROVIDED IN, THE SUBORDINATION
AGREEMENT.

 

ARTICLE III

PAYMENTS AND PREPAYMENTS

 

3.01.    Voluntary Prepayments.  The Borrower may from time to time prepay the
Loans and/or the PIK Note, without premium or penalty, in a minimum principal
amount of $50,000 or any integral multiple of $50,000 in excess thereof,
together with all accrued and unpaid interest on the principal amount prepaid to
the date of prepayment. All principal amounts prepaid shall be applied first to
the PIK Note and then to the Loans.

 

3.02.    Time of Payments and Computations.  The Borrower shall make each
payment hereunder not later than 2:00 P.M. (Chicago time) on the day when due in
Dollars to the Lender at LaSalle Bank National Association, Chicago, Illinois,
ABA No. ***, Account Name: Cobra Electronics Collection Account, Account No.
***, by wire transfer of same day funds. All computations of interest shall be
made by the Lender on the basis of a year of 360 days for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such interest is payable.

 

3.03.    Payment on Non-Business Days.  Whenever any payment hereunder shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest.

 

3.04.    No Setoff; Payments Free and Clear of Taxes.  Any and all payments by
the Borrower hereunder or under any other document evidencing any Obligations
shall be made without setoff, counterclaim or other defense. Any and all
payments by the Borrower hereunder

 

10



--------------------------------------------------------------------------------

or under any other document evidencing any Obligations shall be made free and
clear of and without reduction for any and all present or future taxes, levies,
imposts, deductions, charges, withholdings, and all stamp or documentary taxes,
excise taxes, ad valorem taxes and other taxes imposed on the value of the
property, charges or levies which arise from the execution, delivery or
registration, or from payment or performance under, or otherwise with respect
to, any of the Loan Documents.

 

ARTICLE IV

INTEREST

 

4.01.    Interest on Loans.

 

(a)    Rate of Interest.  Subject to Section 4.01(c) below, the principal amount
of the Loans and the PIK Note and the outstanding amount of all other
Obligations shall accrue interest on the unpaid amount thereof from the date
each Loan is made, from the date each PIK Advance is made or from the date such
other Obligations are due, as applicable, until paid in full at a floating rate
per annum equal to the Prime Rate plus ***% per annum, changing when and as the
Prime Rate changes.

 

(b)    Interest Payments.  Interest accrued on each Loan, the PIK Note and each
other Obligation shall be payable monthly in arrears on the last Business Day of
each month, commencing on the first such day following the making of such Loan,
the making of any advance under the PIK Note or the creation of such Obligation,
as applicable, and on the Maturity Date, provided, however, that, at the
Borrower’s option, interest due on any such interest payment date may be added
to the principal amount of Obligations hereunder in accordance with this Section
4.01(b). To the extent that the Borrower elects not to pay any interest due
hereunder in cash, the Borrower shall, within five (5) Business Days after the
date on which such interest was due and payable, deliver to the Lender a written
notice specifying the amount of such unpaid interest that it wishes to pay by
means of an advance (a “PIK Advance”) under the PIK Note. Such amount shall be
deemed to have been advanced to the Borrower as of such interest payment date in
satisfaction of such interest. The PIK Advances shall be evidenced by a
promissory note in the form attached hereto as Exhibit E (the “PIK Note”). No
PIK Advance shall be made with respect to interest due as of any interest
payment date if an Event of Default shall have occurred and be continuing as of
such interest payment date.

 

(c)    Default Interest.  Notwithstanding the rate of interest specified in
Section 4.01(a) above, effective immediately upon the occurrence of any Event of
Default, and for so long thereafter as such Event of Default shall be
continuing, the principal amount of the Loans, the PIK Note and all other
Obligations shall accrue interest at the rate otherwise applicable thereto plus
***% per annum.

 

11



--------------------------------------------------------------------------------

 

ARTICLE V

CONDITIONS TO MAKING LOANS

 

5.01.    Conditions Precedent to Loans.  The making of a Loan by the Lender on
any date is subject to the following conditions precedent as of each such date
(which conditions are in addition to the condition that the making of a Loan
after the expiration of the Commitment Period and/or in excess of the Commitment
Amount is subject to the sole and absolute discretion of the Lender):

 

(a)    Documents.  The Lender shall have received on or before the making of
such Loan this Agreement, the Security Agreement, the Notes and all other
agreements, documents and instruments reasonably requested by the Lender,
including legal opinions of counsel to the Borrower, each duly executed where
appropriate and in form and substance satisfactory to the Lender.

 

(b)    No Legal Impediments.  No law, regulation, order, judgment or decree of
any Governmental Authority shall, and the Lender shall not have received any
notice that any action, suit, investigation, litigation or proceeding is pending
or threatened in any court or before any arbitrator or Governmental Authority
which (i) purports to enjoin, prohibit, restrain or otherwise affect (A) the
making of such Loan or (B) the consummation of the transactions contemplated
pursuant to the Loan Documents, (ii) would likely impose or result in the
imposition of a Material Adverse Effect or (iii) would likely have a material
adverse effect on the ability of the Borrower to consummate the transactions
contemplated by the Loan Documents or the ability of the Borrower to perform its
obligations under the Loan Documents.

 

(c)    Representations and Warranties; Covenants and Agreements.  As of such
date, both before and after giving effect to the Loan to be made on such date,
(i) all of the representations and warranties contained in Section 6.01 and in
any other Loan Document shall be true and complete in all material respects and
(ii) all of the covenants and agreements of the Borrower contained in Articles
VII, VIII and IX hereof shall have been performed and observed in all material
respects, and the Borrower shall have received an Officer’s Certificate of the
Borrower to such effect.

 

(d)    Consents, Etc.  The Borrower shall have obtained all consents, approvals
and authorizations required pursuant to any material contractual obligation with
any other Person required to be obtained and all consents, approvals and
authorizations of, and effected all notices to and filings with, any
Governmental Authority as may be necessary to allow the Borrower (A) to execute,
deliver and perform, in all material respects, its obligations hereunder and
under the other Loan Documents and (B) to create and perfect the Liens on the
Collateral in the manner and for the purpose contemplated by the Loan Documents.
No such consent, approval or authorization shall impose any conditions that are
not acceptable to the Lender.

 

(e)    Perfection of Liens.  The Lender shall have received evidence that all
Liens granted to the Lender with respect to the Collateral are perfected and
subject in priority only to Liens permitted by Section 9.03.

 

12



--------------------------------------------------------------------------------

 

(f)    No Default.  No Event of Default or Default shall have occurred and be
continuing or would result from the making of the requested Loan.

 

(g)    Availability Under Lender’s Credit Facility.  The Lender shall have
available for drawing under its revolving credit facility with its primary
lender an amount equal to the principal amount of the Loan to be made on such
date, and all conditions to lending under such credit facility shall be
satisfied on such date, including, without limitation, the absence of any
default thereunder. If the Loan to be made on such date is requested pursuant to
the Lender’s commitment set forth in the second sentence of Section 2.01(a), the
Lender agrees to use reasonable efforts to cause all conditions to lending under
such credit facility to be satisfied on such date.

 

(h)    Intercreditor Agreement.  The Lender shall have entered into an
intercreditor agreement with Visteon and Visteon Global Technologies, Inc., in
form and substance satisfactory to the Lender.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

6.01.    Representations and Warranties of the Borrower.  The Borrower
represents and warrants to the Lender as of the date hereof and thereafter on
each date as required by Article V that the following statements are true and
complete:

 

(a)    Organization; Corporate Powers.  The Borrower (i) is a corporation duly
organized, validly existing and in good standing under the laws of the State of
California, (ii) is duly qualified to do business as a foreign corporation and
is in good standing under the laws of each jurisdiction in which failure to be
so qualified and in good standing shall have or is reasonably likely to have a
Material Adverse Effect and (iii) has all requisite corporate power and
authority to own, operate and encumber its property and to conduct its business
as presently conducted.

 

(b)    Authority.  (i) The Borrower has the requisite corporate power and
authority to execute, deliver and perform each of the Loan Documents to which it
is a party. The execution, delivery and performance of each of the Loan
Documents to which the Borrower is a party and the consummation of the
transactions contemplated thereby have been duly approved, to the extent
required by law, by the Borrower’s Board of Directors and shareholders, and such
approvals have not been rescinded, revoked or modified in any manner. No other
action or proceedings on the part of the Borrower is necessary to consummate
such transactions. Each of the Loan Documents to which the Borrower is a party
has been duly executed or delivered on behalf of the Borrower and constitutes
the Borrower’s legal, valid and binding obligation, enforceable against the
Borrower in accordance with its terms, and is in full force and effect.

 

(c)    No Conflict.  The execution, delivery and performance of each of the Loan
Documents to which the Borrower is a party do not and will not (i) conflict with
the Constituent Documents of the Borrower, (ii) conflict with, result in a
breach of or constitute (with or without notice or lapse of time or both) a
default under any

 

13



--------------------------------------------------------------------------------

Requirement of Law or under any material contractual obligation of the Borrower,
or require the termination of any material contractual obligation, or (iii)
result in or require the creation or imposition of any Lien whatsoever upon any
of the property or assets of the Borrower, other than Liens contemplated by the
Loan Documents.

 

(d)    Subsidiaries.  The Borrower does not (i) own of record or beneficially,
directly or indirectly, (A) any Capital Stock or Securities convertible into
Capital Stock of any other corporation, (B) any participating interest in any
partnership venture or other non-corporate business enterprise or (ii) directly
or indirectly control or direct the operation of any other entity.

 

(e)    Capital Stock.  The authorized Capital Stock of the Borrower consists of
100,000,000 shares of Borrower Common Stock. As of the date hereof, there are
28,050,939 shares of Borrower Common Stock issued and outstanding, each of which
is duly authorized, validly issued, fully paid and nonassessable and all of
which are owned by the Persons and in the respective amounts set forth in
Schedule 6.01(e). There are no shares of Borrower Common Stock reserved for
future issuance. The Borrower has no obligation (contingent or otherwise) to
purchase, redeem or otherwise acquire any of its Capital Stock or to pay any
dividend or make any distribution in respect thereof. Except as set forth in
Schedule 6.01(e), the Borrower is not a party to any voting trusts or
agreements, shareholder agreements, pledge agreements, buy-sell agreements or
agreements containing rights of first refusal or preemptive rights, and there
are no proxies relating to any Securities of the Borrower. All of the
outstanding Borrower Common Stock has been issued in compliance with all
applicable federal and state securities laws.

 

(f)    Title to Properties.  The Borrower has good title to its properties and
assets reflected on its September 30, 2002 financial statements heretofore
delivered to the Lender (the “2002 Financial Statements”) or acquired by it
since the date of the 2002 Financial Statements. Except as set forth in Schedule
9.03, all such properties and assets of the Borrower are free and clear of any
Liens.

 

(g)    Litigation; Compliance with Law.  There is no suit, audit, proceeding,
investigation or arbitration (or series of related actions, suits, proceedings,
investigations or arbitrations) before or by any Governmental Authority or
private arbitrator pending or, to the knowledge of the Borrower, threatened
against the Borrower or any property or assets of the Borrower (i) challenging
the validity or enforceability of any of the Loan Documents or (ii) that could
reasonably be expected to have a Material Adverse Effect. Neither the Borrower
or any of its assets or properties is subject to any order, writ, injunction or
decree applicable to the Borrower or its assets or properties. There is no
action or suit by the Borrower pending or threatened against any other Person.
The Borrower has complied with all Requirements of Law applicable to its
business, operations, properties, assets, products and services, except for such
failures to comply which, individually and in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. The Borrower has all
necessary permits, licenses and other authorizations required to conduct its
business as currently conducted.

 

14



--------------------------------------------------------------------------------

 

(h)    Governmental Consents, etc.  The execution, delivery and performance of
each of the Loan Documents to which the Borrower is a party do not and will not
require any registration with, consent or approval of, or notice to, or other
action of, with or by any Governmental Authority, except (i) filings, consents
or notices which have been made, obtained or given and (ii) filings necessary to
perfect security interests in the Collateral. The Borrower is not subject to
regulation under the Investment Company Act of 1940, or any other federal, state
or foreign statute or regulation which limits its ability to incur indebtedness
or its ability to consummate the transactions contemplated in the Loan
Documents.

 

(i)    Securities Activities.  The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying Margin Stock.

 

(j)    Financial Statements.  The 2002 Financial Statements were prepared in
accordance with GAAP and fairly present the financial condition and operations
of the Borrower at such date and the results of its operations for the period
then ended.

 

(k)    Material Adverse Change.  Since September 30, 2002 there has been no
change in the business, property, prospects, condition (financial or otherwise)
or results of operations of the Borrower which could reasonably be expected to
have a Material Adverse Effect.

 

(l)    Taxes.  The Borrower has filed all federal tax returns and all other tax
returns which are required to be filed and has paid all taxes due pursuant to
said returns or pursuant to any assessment received by the Borrower, except such
taxes, if any, as are being contested in good faith and as to which adequate
reserves have been provided in accordance with GAAP and as to which no Lien
exists. The Borrower has not filed any tax returns with the Internal Revenue
Service. No tax liens have been filed and no claims are being asserted with
respect to any such taxes. The charges, accruals and reserves on the books of
the Borrower in respect of any taxes or other governmental charges are adequate.

 

ARTICLE VII

REPORTING COVENANTS

 

7.01.    Compliance with Requests.  The Borrower agrees to comply in a timely
manner with any and all reasonable requests for information made by the Lender.

 

7.02.    Financial Deliveries.  The Borrower agrees to deliver to the Lender:

 

(a)    within forty-five (45) days after the last day of each fiscal quarter of
the Borrower, a balance sheet of the Borrower and related statements of income
and retained earnings and cash flows (all of foregoing herein collectively
called the “Financial Statements”)

 

15



--------------------------------------------------------------------------------

as at the end of and for such fiscal quarter, prepared in accordance with GAAP
consistently applied, and certified by the president and the chief financial
officer of the Borrower;

 

(b)    within forty-five (45) days after the last day of each fiscal quarter of
the Borrower projected Financial Statements for the next four fiscal quarters of
the Borrower; and

 

(c)    copies of all federal, state and foreign tax returns of the Borrower,
within thirty (30) days after such returns have been filed with the applicable
Governmental Authority.

 

7.03.    Events of Default.  Promptly upon the Borrower obtaining knowledge (i)
of any condition or event which constitutes an Event of Default or Default, or
becoming aware that the Lender has given any written notice with respect to a
claimed Event of Default or Default, (ii) that any Person has given any written
notice to the Borrower or taken any other action with respect to a claimed
default or (iii) of any condition or event which has or is reasonably likely to
have a Material Adverse Effect or materially and adversely affect the value of,
or the Lender’s interest in, the Collateral, the Borrower shall deliver to the
Lender an Officer’s Certificate specifying (A) the nature and period of
existence of any such claimed default, Event of Default, Default, condition or
event, (B) the notice given or action taken by such Person in connection
therewith, and (C) the remedial action the Borrower has taken, is taking and
proposes to take with respect thereto. Without limiting the foregoing, the
Borrower shall deliver to the Lender a copy of any written notice the Borrower
shall receive with respect to any default under either of the Visteon
Agreements, within one (1) Business Day of the Borrower’s receipt thereof.

 

7.04.    Lawsuits.  (i) Promptly upon the Borrower obtaining knowledge of the
institution of any action, suit, proceeding, governmental investigation or
arbitration against or affecting the Borrower or any property of the Borrower,
which action, suit, proceeding, governmental investigation or arbitration could
reasonably be expected to have a Material Adverse Effect, the Borrower shall
give written notice thereof to the Lender and provide such other information as
may reasonably be available to enable the Lender and its counsel to evaluate
such matters; and (ii) in addition to the requirements set forth in clause (i)
of this Section 7.04, the Borrower shall give the Lender a written status report
with respect to any action, suit, proceeding, governmental investigation or
arbitration covered by a written notice delivered pursuant to clause (i) above
annually within thirty (30) days following the end of each Fiscal Year and
provide such other information as may be reasonably available to it to enable
the Lender and its counsel to evaluate such matters.

 

7.05.    Insurance.  As soon as practicable and in any event within thirty (30)
days of the end of each Fiscal Year ending after the date hereof, the Borrower
shall deliver to the Lender (i) a report in form and substance reasonably
satisfactory to the Lender outlining all material insurance coverage (including
any self-insurance provided by the Borrower) maintained as of the date of such
report by the Borrower and the duration of such coverage and (ii) an insurance
broker’s statement that all premiums then due and payable with respect to such
coverage have been paid.

 

16



--------------------------------------------------------------------------------

 

ARTICLE VIII

AFFIRMATIVE COVENANTS

 

8.01.    Corporate Existence, Etc.  The Borrower shall at all times maintain its
corporate existence and preserve and keep in full force and effect its rights
and franchises material to its business, except where the Board of Directors of
the Borrower determines that the maintenance or preservation of such rights and
franchises is not in the best interest of the Borrower and the failure to so
maintain or preserve would not have or be reasonably likely to have a Material
Adverse Effect.

 

8.02.    Corporate Powers; Conduct of Business, Etc.  The Borrower shall qualify
and remain qualified to do business in each jurisdiction in which the nature of
its business requires it to be so qualified and where the failure to be so
qualified would have or would be reasonably likely to have a Material Adverse
Effect.

 

8.03.    Compliance with Laws, Etc.  The Borrower shall (a) comply with all
Requirements of Law and all restrictive covenants affecting the Borrower or its
business, property, assets or operations, and (b) obtain as needed all permits
necessary for the Borrower’s operations and maintain such permits in good
standing, except, in each case, where the failure to do so would not have or be
reasonably likely to have a Material Adverse Effect.

 

8.04.    Insurance.  The Borrower will maintain with financially sound and
reputable insurance companies insurance on all its property in such amounts and
covering such risks as is consistent with sound business practice, and the
Borrower will furnish to the Lender upon request full information as to the
insurance carried.

 

8.05.    Maintenance of Properties.  The Borrower will do all things necessary
to maintain, preserve, protect and keep its property in good repair, working
order and condition, and make all necessary and proper repairs, renewals and
replacements so that its business carried on in connection therewith may be
properly conducted at all times.

 

8.06.    Inspection.  The Borrower will permit the Lender to inspect any of the
property, books and financial records of the Borrower, to examine and make
copies of the books of accounts and other financial records of the Borrower, and
to discuss the affairs, finances and accounts of the Borrower with, and to be
advised as to the same by, its officers at such reasonable times and intervals
as the Lender may designate.

 

8.07.    Reservation of Borrower Common Stock Issuable Upon Exercise of
Warrants.  The Borrower shall at all times reserve and keep available out of its
authorized but unissued shares of Borrower Common Stock, solely for the purpose
of issuing shares of Borrower Common Stock upon the exercise of the outstanding
Warrants, such number of shares of Borrower Common Stock as shall be issuable
upon exercise of the outstanding Warrants; and if at any time the number of
authorized but unissued shares of Borrower Common Stock shall not be sufficient
to allow the issuance of shares of Borrower Common Stock upon the exercise of
all outstanding Warrants, the Borrower shall take such corporate action as may
be necessary to increase its authorized but unissued shares of Borrower Common
Stock to such number of shares as shall be sufficient for such purpose,
including, without limitation, using its best efforts to

 

17



--------------------------------------------------------------------------------

obtain the requisite stockholder approval of any necessary amendment to the
articles of incorporation of the Borrower.

 

ARTICLE IX

NEGATIVE COVENANTS

 

9.01.    Indebtedness.  The Borrower shall not directly or indirectly create,
incur, assume or otherwise become or remain directly or indirectly liable with
respect to any Indebtedness, except:

 

(i)    the Obligations; and

 

(ii)    Indebtedness existing on the date hereof and described on Schedule 9.01
attached hereto.

 

9.02.    Sales of Assets.  The Borrower shall not sell, assign, transfer, lease,
convey or otherwise dispose of any property, whether now owned or hereafter
acquired, or any income or profits therefrom, or enter into any agreement to do
so, except:

 

(i)    the sale of inventory in the ordinary course of business;

 

(ii)    the sale or other disposition in the ordinary course of business of
equipment that is obsolete or no longer used or useful in the Borrower’s
business; and

 

(iii)    the granting of nonexclusive licenses with respect to its patent rights
in the ordinary course of business consistent with the Borrower’s past practice.

 

9.03.    Liens.  The Borrower shall not directly or indirectly create, incur,
assume or permit to exist any Lien on or with respect to any of its property or
assets, except:

 

(i)    Liens created by the Loan Documents;

 

(ii)    Customary Permitted Liens; and

 

(iii)    Liens existing on the date hereof and described on Schedule 9.03
attached hereto.

 

9.04.    Capital Expenditures.  The Borrower shall not make any capital
expenditures or commitments for additions to property, plant or equipment
constituting capital assets other than in accordance with the Budget.

 

9.05.    Restricted Junior Payments.  The Borrower shall not declare or make any
Restricted Junior Payment.

 

9.06.    Restriction on Fundamental Changes.  The Borrower shall not (a) enter
into any merger or consolidation, or liquidate, wind-up or dissolve (or suffer
any liquidation or dissolution), or convey, lease, sell, transfer or otherwise
dispose of, in one transaction or series of transactions, all or substantially
all of such member’s business or property, whether now or

 

18



--------------------------------------------------------------------------------

hereafter acquired, (b) enter into any partnership or joint venture, (c) make
any material change in its business or in the nature of its operations, (d)
acquire or form any subsidiary or (e) issue any Securities or Capital Stock
other than Borrower Common Stock or accept any contribution to capital except as
additional paid-in capital on Borrower Common Stock.

 

9.07.    Transactions with Affiliates.  The Borrower shall not enter into any
transaction with any of its affiliates, other than transactions entered into in
the ordinary course of business on terms that are comparable to terms that would
have been obtained by the Borrower from a person or entity that was not such an
affiliate.

 

9.08.    Securities Activities.  The Borrower shall not use all or any portion
of the proceeds of any credit extended hereunder to purchase or carry Margin
Stock.

 

9.09.    Modification of Visteon Agreements.  The Borrower shall not agree to
any amendment, supplement or other modification to either of the Visteon
Agreements.

 

ARTICLE X

EVENTS OF DEFAULT

 

10.01.    Events of Default.  Each of the following occurrences shall constitute
an Event of Default hereunder:

 

(a)    Failure to Make Payments When Due.  The Borrower shall fail to pay when
due (i) any principal of the Loans or the PIK Note, (ii) any interest on the
Loans or the PIK Note, or (iii) any other Obligation, and if such non-payment
relates to Obligations other than those specified in clause (i), such
non-payment continues for a period of five (5) Business Days after the due date
thereof. Notwithstanding the foregoing or any provision of Section 4.01(b) to
the contrary, in the case of interest on the Loans or the PIK Note, no Event of
Default for the nonpayment of interest shall arise until the expiration of five
(5) Business Days after the Lender shall have given the Borrower written notice
that the Lender has not received either the payment of such interest or a
written notice from the Borrower requesting a PIK Advance for the payment of
such interest. So long as no other Default or Event of Default shall have
occurred and be continuing, the Borrower may, within such five (5) Business
Days, either pay such overdue interest in full in cash or deliver to the Lender
a written notice as prescribed by Section 4.01(b) requesting a PIK Advance for
the payment of such interest.

 

(b)    Breach of Representation or Warranty.  Any representation or warranty
made or deemed made by the Borrower to the Lender herein or in any other Loan
Document or in any statement or certificate at any time given by any such Person
pursuant to any Loan Document shall be false or misleading in any material
respect on the date made (or deemed made).

 

(c)    Breach of Covenants.  The Borrower shall have defaulted in any material
respect in the performance or observance of any covenant or agreement contained
herein or in any other Loan Document and such default shall have continued
unremedied for a period of fifteen (15) days after written notice to the
Borrower by the Lender.

 

19



--------------------------------------------------------------------------------

 

(d)    Default as to Other Indebtedness.  The Borrower shall fail to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) with respect to any Indebtedness (other than
the Obligations); or any breach, default or event of default shall occur, or any
other condition shall exist under any instrument, agreement or indenture
pertaining to any such Indebtedness, if the effect thereof is (or, with the
giving of notice or lapse of time or both, would be) to cause an acceleration,
mandatory redemption or other required repurchase of such Indebtedness; or any
such Indebtedness shall be otherwise declared to be due and payable (by
acceleration or otherwise) or required to be prepaid, redeemed or otherwise
repurchased by the Borrower (other than by a regularly scheduled required
prepayment) prior to the stated maturity thereof.

 

(e)    Involuntary Bankruptcy; Appointment of Receiver, Etc.

 

(i)    An involuntary case shall be commenced against the Borrower and the
petition shall not be dismissed, stayed, bonded or discharged within sixty (60)
days after commencement of the case; or a court having jurisdiction in the
premises shall enter a decree or order for relief in respect of the Borrower in
an involuntary case, under any applicable bankruptcy, insolvency or other
similar law now or hereinafter in effect; or any other similar relief shall be
granted under any applicable federal, state, local or foreign law.

 

(ii)    A decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over the Borrower or over all or a substantial
part of the property of the Borrower shall be entered; or an interim receiver,
trustee or other custodian of the Borrower or of all or a substantial part of
the property of the Borrower shall be appointed or a warrant of attachment,
execution or similar process against any substantial part of the property of the
Borrower shall be issued and any such event shall not be stayed, dismissed,
bonded or discharged within sixty (60) days after entry, appointment or
issuance.

 

(f)    Voluntary Bankruptcy; Appointment of Receiver, Etc.  The Borrower shall
(i) commence a voluntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect; (ii) consent to the entry of an
order for relief in an involuntary case, or to the conversion of an involuntary
case to a voluntary case, under any such law, or consent to the appointment of
or taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property; (iii) make any assignment for the benefit of
creditors; (iv) fail generally to pay its debts as such debts become due, or
admit in writing its inability to pay its debts; or (v) take any corporate
action in furtherance of any such action.

 

(g)    Judgments.  Any judgment, writ, order or warrant of attachment, or other
similar process shall be rendered against the Borrower or any of its assets
involving in any single case or in the aggregate an amount in excess of $*** is
entered and remains undischarged, unvacated and unstayed for a period of sixty
(60) days.

 

20



--------------------------------------------------------------------------------

 

(h)    Dissolution.  Any order, judgment or decree shall be entered against the
Borrower, decreeing its involuntary dissolution or split up and such order shall
remain undischarged and unstayed for a period in excess of sixty (60) days.

 

(i)    Loan Documents; Failure of Security.  At any time, for any reason, (i)
any Loan Document ceases to be in full force and effect or the Borrower seeks to
repudiate its obligations thereunder or the Liens intended to be created thereby
are, or the Borrower seeks to render such Liens, invalid or unperfected, or (ii)
Liens in favor of the Lender contemplated by the Loan Documents shall, at any
time, for any reason, be invalidated or otherwise cease to be in full force and
effect, or such Liens shall be subordinated or shall not have the priority
contemplated hereby or by the other Loan Documents.

 

(j)    Change of Control.  A Change of Control shall have occurred.

 

(k)    Development Agreement.  The Borrower shall default in the observance or
performance of the Development Agreement in any material respect and such
default shall not have been cured by the Borrower in the time period permitted
by the Development Agreement, or the Borrower seeks to repudiate its obligations
thereunder.

 

10.02.    Rights and Remedies.

 

(a)    Acceleration and Termination.  Upon the occurrence of any Event of
Default described in Sections 10.01(e) or 10.01(f), the obligation, if any, of
the Lender to make Loans hereunder shall automatically terminate and the unpaid
principal amount of, and any and all accrued interest on, the Obligations shall
automatically become immediately due and payable, without presentment, demand,
or protest or other requirements of any kind (including, without limitation,
valuation and appraisement, diligence, presentment, notice of intent to demand
or accelerate and of acceleration), all of which are hereby expressly waived by
the Borrower; and upon the occurrence and during the continuance of any other
Event of Default, the Lender may by written notice to the Borrower terminate or
suspend its obligation, if any, to make Loans hereunder and/or declare the
unpaid principal amount of and any and all accrued and unpaid interest on the
Obligations to be, and the same shall thereupon be, immediately due and payable,
without presentment, demand, or protest or other requirements of any kind
(including, without limitation, valuation and appraisement, diligence,
presentment, notice of intent to demand or accelerate and of acceleration), all
of which are hereby expressly waived by the Borrower.

 

(b)    Enforcement.  The Borrower acknowledges that in the event the Borrower
fails to perform, observe or discharge any of its respective obligations or
liabilities hereunder or under any other Loan Document, any remedy of law may
prove to be inadequate relief to the Lender; therefore, the Borrower agrees that
the Lender shall be entitled after the occurrence and during the continuance of
an Event of Default to temporary and permanent injunctive relief in any such
case without the necessity of proving actual damages.

 

21



--------------------------------------------------------------------------------

 

ARTICLE XI

MISCELLANEOUS

 

11.01.    Amendments, Etc.  No amendment or waiver of any provision of this
Agreement, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the Lender
and, in the case of an amendment, by the Borrower, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

11.02.    Right of Setoff.  In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, if an Event of Default then exists, the Lender is hereby authorized at
any time or from time to time, without presentment, demand, protest or other
notice of any kind to the Borrower or to any other Person, any such notice being
hereby expressly waived, to set off and to appropriate and apply any and all
deposits (general or special) and any other Indebtedness at any time held or
owing by the Lender to or for the credit or the account of the Borrower against
and on account of the Obligations and liabilities of the Borrower to the Lender
under this Agreement or under any of the other Loan Documents, and all other
claims of any nature or description arising out of or connected with this
Agreement or any other Loan Document, irrespective of whether or not the Lender
shall have made any demand hereunder and although said Obligations, liabilities
or claims, or any of them, shall be contingent or unmatured.

 

11.03.    Notices, Etc.  All notices and other communications provided for
hereunder shall be in writing (including facsimile, telegraphic, telex or cable
communication) and mailed, faxed, telegraphed, telexed, cabled or delivered, if
to the Borrower, at its address at 4701 Patrick Henry Drive, Suite 1301, Santa
Clara, CA 95054, Attention: President, with a copy to Doty Sundheim & Gilmore,
260 Sheridan Avenue, Suite 200, Palo Alto, CA 94306, Attention: Stanley E. Doty;
and if to the Lender, at its address at 6500 W. Cortland Street, Chicago, IL
60707, Attention: Michael Smith, with a copy to Sidley Austin Brown & Wood, Bank
One Plaza, 10 South Dearborn Street, Chicago, IL 60603, Attention: Pran Jha; or,
as to each party, at such other address as shall be designated by such party in
a written notice to the other party. All such notices and communications shall,
when mailed, faxed, telegraphed, telexed or cabled, be effective when received
by the Borrower or Lender, as the case may be.

 

11.04.    No Waiver; Remedies.  No failure on the part of the Lender to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

11.05.    Costs, Expenses, Taxes and Indemnification.  The Borrower agrees to
pay on demand all costs and expenses, if any (including reasonable counsel fees
and expenses), in connection with the enforcement (whether through negotiations,
legal proceedings or otherwise) of this Agreement and the other Loan Documents
to be delivered hereunder, including, without limitation, reasonable counsel
fees and expenses in connection with the enforcement of rights hereunder. In
addition, the Borrower shall pay any and all stamp and other taxes payable or
determined to be payable in connection with the execution and delivery of this
Agreement and

 

22



--------------------------------------------------------------------------------

the other Loan Documents to be delivered hereunder, and agrees to save the
Lender harmless from and against any and all liabilities with respect to or
resulting from any delay in paying or omission to pay such taxes. In addition,
the Borrower agrees to indemnify the Lender, its officers, directors, employees,
representatives and agents (each an “Indemnified Person”) from and hold each of
them harmless against any and all losses, liabilities, claims, damages or
expenses (collectively “Indemnified Liabilities”) incurred by any of them
(whether asserted by the Borrower or otherwise) as a result of, or arising out
of, or in any way related to, or by reason of, any investigation, litigation or
other proceeding (whether or not the Lender is a party thereto) related to the
entering into and/or performance of any Loan Document or the use of the proceeds
of the Loans or the consummation of any transactions contemplated in any Loan
Document, including, without limitation, the reasonable fees and disbursements
of counsel incurred in connection with any such investigation, litigation or
other proceeding (but excluding any such losses, liabilities, claims, damages or
expenses to the extent incurred by reason of the gross negligence or willful
misconduct of the Person to be indemnified). To the extent that the undertaking
to indemnify, pay or hold harmless the Lender set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy, the Borrower shall make the maximum contribution to the payment and
satisfaction of each of the indemnified liabilities which is permissible under
applicable law.

 

11.06.    Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the Borrower and the Lender and their respective successors and
assigns, except that the Borrower shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Lender.

 

11.07.    Governing Law; Consent to Jurisdiction.  This Agreement shall be
governed by, and construed in accordance with, the internal laws (including,
without limitation, 735 ILCS Section 105/5-1 et seq., but otherwise without
regard to the conflict of laws provisions) of the State of Illinois. Any legal
action or proceeding with respect to this Agreement or any other Loan Document
may be brought in the courts of the State of Illinois or the U.S. District
Court—Northern District of Illinois, and by execution and delivery of this
Agreement, the Borrower hereby irrevocably accepts for itself and in respect of
its property, generally and unconditionally, the jurisdiction of the aforesaid
courts. The Borrower hereby further irrevocably waives any claim that any such
courts lack jurisdiction over the Borrower, and agrees not to plead or claim, in
any legal action or proceeding with respect to this Agreement or any other Loan
Document brought in any of the aforesaid courts, that any such court lacks
jurisdiction over the Borrower. The Borrower further irrevocably consents to the
service of process out of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to the Borrower, at its address for notices pursuant to Section
11.03, such service to become effective ten (10) days after such mailing. The
Borrower hereby irrevocably waives any objection to such service of process and
further irrevocably waives and agrees not to plead or claim in any action or
proceeding commenced hereunder or under any other transaction document that
service of process was in any way invalid or ineffective. Nothing herein shall
affect the right of the Lender to serve process in any other manner permitted by
law or to commence legal proceedings or otherwise proceed against the Borrower
in any other jurisdiction. The Borrower hereby irrevocably waives any objection
which it may now or hereafter have to the laying of venue of any of the
aforesaid actions or proceedings arising out of or in connection with this
Agreement or any other Loan Document

 

23



--------------------------------------------------------------------------------

brought in the courts referred to above and hereby further irrevocably waives
and agrees not to plead or claim in any such court that any such action or
proceeding brought in any such court has been brought in an inconvenient forum.

 

11.08.    WAIVER OF JURY TRIAL; WAIVER OF DAMAGES.  EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. THE
BORROWER AGREES THAT IT WILL NOT ASSERT AGAINST THE LENDER, AND HEREBY WAIVES,
ANY CLAIM FOR CONSEQUENTIAL, INCIDENTAL, SPECIAL OR PUNITIVE DAMAGES IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

24



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Loan Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

HORIZON NAVIGATION, INC.

By:

 

/S/    LAURA L. WHITE        

 

--------------------------------------------------------------------------------

   

Name: Laura L. White

   

Title: President & CEO

 

 

 

 

COBRA ELECTRONICS CORPORATION

By:

 

/S/    JAMES R. BAZET      

 

--------------------------------------------------------------------------------

   

Name: James R. Bazet        

   

Title: President & CEO

 

25



--------------------------------------------------------------------------------

 

EXHIBIT D

 

LOAN NOTE

 

February 6, 2003

 

HORIZON NAVIGATION, INC., a California corporation (the “Borrower”), promises to
pay to the order of COBRA ELECTRONICS CORPORATION (the “Lender”) the aggregate
unpaid principal amount of all Loans made by the Lender to the Borrower pursuant
to Article II of the Loan Agreement (as hereinafter defined), in same day funds
to the account of the Lender specified in the Loan Agreement, together with
interest on the unpaid principal amount hereof at the rates and on the dates set
forth in the Loan Agreement. The Borrower shall pay the principal of and accrued
and unpaid interest on the Loans in full on the Maturity Date.

 

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

 

This Loan Note is issued pursuant to, and is entitled to the benefits of, the
Amended and Restated Loan Agreement dated as of February 6, 2003 (which, as it
may be amended, restated or otherwise modified and in effect from time to time,
is herein called the “Loan Agreement”), between the Borrower and the Lender, to
which Loan Agreement reference is hereby made for a statement of the terms and
conditions governing this Loan Note, including the terms and conditions under
which this Loan Note may be prepaid or its maturity date accelerated. This Loan
Note is secured pursuant to the Security Agreement, and reference is made
thereto for a statement of the terms and provisions thereof. Capitalized terms
used herein and not otherwise defined herein are used with the meanings
attributed to them in the Loan Agreement.

 

THE INDEBTEDNESS EVIDENCED BY THIS INSTRUMENT IS SUBORDINATED TO THE PRIOR
PAYMENT IN CASH IN FULL OF THE SENIOR INDEBTEDNESS (AS DEFINED IN THE
SUBORDINATION AGREEMENT DATED AS OF FEBRUARY 6, 2003 AMONG THE PAYEE NAMED
HEREIN, THE MAKER HEREOF, VISTEON GLOBAL TECHNOLOGIES, INC. AND VISTEON
TECHNOLOGIES, LLC) PURSUANT TO, AND TO THE EXTENT PROVIDED IN, THE SUBORDINATION
AGREEMENT.

 

 

HORIZON NAVIGATION, INC.

By:

 

--------------------------------------------------------------------------------

Name:

 

--------------------------------------------------------------------------------

Title:

 

--------------------------------------------------------------------------------

 

26



--------------------------------------------------------------------------------

 

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

TO

LOAN NOTE OF HORIZON NAVIGATION, INC.

Dated February 6, 2003

 

 

Date

--------------------------------------------------------------------------------

    

Principal

Amount of

Loan

--------------------------------------------------------------------------------

    

Principal

Amount

Paid

--------------------------------------------------------------------------------

  

Unpaid

Balance

--------------------------------------------------------------------------------

 

27



--------------------------------------------------------------------------------

 

EXHIBIT E

 

PIK NOTE

 

February 6, 2003

 

HORIZON NAVIGATION, INC., a California corporation (the “Borrower”), promises to
pay to the order of COBRA ELECTRONICS CORPORATION (the “Lender”) the aggregate
unpaid principal amount of all PIK Advances made by the Lender to the Borrower
pursuant to Article IV of the Loan Agreement (as hereinafter defined), in same
day funds to the account of the Lender specified in the Loan Agreement, together
with interest on the unpaid principal amount hereof at the rates and on the
dates set forth in the Loan Agreement. The Borrower shall pay the principal of
and accrued and unpaid interest on the PIK Advances in full on the Maturity
Date.

 

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each PIK Advance and the date and amount of each principal payment
hereunder.

 

This PIK Note is issued pursuant to, and is entitled to the benefits of, the
Amended and Restated Loan Agreement dated as of February 6, 2003 (which, as it
may be amended, restated or otherwise modified and in effect from time to time,
is herein called the “Loan Agreement”), between the Borrower and the Lender, to
which Loan Agreement reference is hereby made for a statement of the terms and
conditions governing this PIK Note, including the terms and conditions under
which this PIK Note may be prepaid or its maturity date accelerated. This PIK
Note is secured pursuant to the Security Agreement, and reference is made
thereto for a statement of the terms and provisions thereof. Capitalized terms
used herein and not otherwise defined herein are used with the meanings
attributed to them in the Loan Agreement.

 

THE INDEBTEDNESS EVIDENCED BY THIS INSTRUMENT IS SUBORDINATED TO THE PRIOR
PAYMENT IN CASH IN FULL OF THE SENIOR INDEBTEDNESS (AS DEFINED IN THE
SUBORDINATION AGREEMENT DATED AS OF FEBRUARY 6, 2003 AMONG THE PAYEE NAMED
HEREIN, THE MAKER HEREOF, VISTEON GLOBAL TECHNOLOGIES, INC. AND VISTEON
TECHNOLOGIES, LLC) PURSUANT TO, AND TO THE EXTENT PROVIDED IN, THE SUBORDINATION
AGREEMENT.

 

 

HORIZON NAVIGATION, INC.

By:

 

--------------------------------------------------------------------------------

Name:

 

--------------------------------------------------------------------------------

Title:

 

--------------------------------------------------------------------------------

 

28



--------------------------------------------------------------------------------

 

SCHEDULE OF PIK ADVANCES AND PAYMENTS OF PRINCIPAL

TO

PIK NOTE OF HORIZON NAVIGATION, INC.

Dated February 6, 2003

 

 

Date

--------------------------------------------------------------------------------

    

Principal

Amount of

PIK Advance

--------------------------------------------------------------------------------

    

Principal

Amount

Paid

--------------------------------------------------------------------------------

  

Unpaid

Balance

--------------------------------------------------------------------------------

 

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT WAS OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE
24b-2, PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
OMITTED INFORMATION WAS REPLACED WITH ASTERISKS.

 

29